15. Control of the acquisition and possession of weapons (vote)
- Report: Gisela Kallenbach
- Before the vote
(DE) Mr President, ladies and gentlemen, I regard it as a remarkable success that this compromise between the Committee on the Internal Market and Consumer Protection, the Committee on Civil Liberties, Justice and Home Affairs, the Council and the Commission has enabled us to achieve a result at first reading on the sensitive issue of the acquisition and possession of firearms. I would like to express my sincere thanks to everyone involved.
- After the vote
Mr President, Mr Rübig has accused me twice now of bringing a firearm into the Chamber. I want to clarify that this was agreed to by the security services, and the presidency was aware of it.
Up until this vote it was not a firearm. Now that the House has voted that it is a firearm, I am prepared to hand it over to the authorities!
I think the only weapon we have here is the strength of our convictions.